IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 476A19

                                Filed 25 September 2020

 IN THE MATTER OF: Z.K.



       Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on

3 October 2019 by Judge Susan M. Dotson-Smith in District Court, Buncombe

County. This matter was calendared for argument in the Supreme Court on

27 August 2020 but determined on the record and briefs without oral argument

pursuant to Rule 30(f) of the North Carolina Rules of Appellate Procedure.


       No brief for petitioner-appellee Buncombe County Department of Health and
       Human Services.

       Amanda S. Hawkins for appellee Guardian ad Litem.

       Peter Wood for respondent-appellant mother.


       EARLS, Justice.

       Respondent-mother appeals from the trial court’s 3 October 2019 order

terminating her parental rights to the minor child Z.K. (Zena).1 Counsel for

respondent-mother has filed a no-merit brief pursuant to Rule 3.1(e) of the

North Carolina Rules of Appellate Procedure. We conclude the issues identified by




       1The minor child Z.K. will be referred to throughout this opinion as “Zena,” which is
a pseudonym used to protect the identity of the juvenile and for ease of reading.
                                       IN RE Z.K.

                                   Opinion of the Court



counsel in respondent-mother’s brief are without merit and therefore affirm the trial

court’s termination order.

      On 11 June 2017, the Buncombe County Department of Health and Human

Services (DHHS) received a Child Protective Services (CPS) report concerning Zena.

The report alleged that while respondent-mother and Zena were visiting respondent-

mother’s boyfriend M.K., who was then thought to be Zena’s father, M.K. assaulted

respondent-mother by hitting her in the face and breaking a chain that was around

her neck while he was holding Zena. At the time, M.K. was allegedly under the

influence of an unknown substance and alcohol. Madison County law enforcement

officers responded to a report of a domestic violence incident. One of the officers stated

that “a female ran out [of the home] and stated that [M.K.] was inside holding [Zena]

like ‘a hostage situation,’ ” and respondent-mother claimed that M.K. had “body-

slammed her.” Officers observed M.K. acting aggressively and issuing threats and

took him into custody. Officers stated that they were familiar with M.K. due to prior

incidents of domestic violence and alcohol consumption, and they claimed he was a

violent and reckless person and dangerous for Zena to be around. Respondent-mother

agreed to enter into a safety plan which included seeking a restraining order against

M.K. and pursuing custody of Zena. Respondent-mother initiated proceedings to

obtain a domestic violence protective order against M.K., but the matter was

discontinued after she failed to appear in court.




                                           -2-
                                     IN RE Z.K.

                                 Opinion of the Court



      On 9 September 2017, DHHS received another CPS report. This report alleged

that Zena’s maternal grandmother was locked in her bedroom because respondent-

mother was acting aggressively and that the maternal grandmother was afraid of

respondent-mother. Respondent-mother was banging on the maternal grandmother’s

door, and Zena was left in the living room unsupervised. Upon investigation of the

report, DHHS learned that respondent-mother was involuntarily committed that day

and also learned that respondent-mother had tested positive for methamphetamine,

fentanyl, and marijuana. Zena was taken to the home of her maternal aunt, who

found three baggies in Zena’s diaper which appeared to contain drugs.

      Zena was placed in a temporary placement on 10 September 2017, but two days

later the placement family reported to DHHS that they could no longer provide care

for Zena. On 12 September 2017, DHHS filed a juvenile petition alleging that Zena

was a neglected and dependent juvenile. DHHS noted in the juvenile petition that

respondent-mother had a lengthy CPS history with DHHS regarding her other

children. DHHS obtained nonsecure custody of Zena and placed her in foster care.

      Following a hearing held on 22 November 2017, Zena was adjudicated a

neglected and dependent juvenile in an order entered on 10 January 2018.

Respondent-mother was ordered to complete a substance abuse assessment and to

follow all recommendations, obtain a comprehensive clinical assessment and follow

all recommendations, continue to engage in individual counseling and follow all

recommendations of her counselor, find and maintain safe and suitable housing, and


                                         -3-
                                      IN RE Z.K.

                                  Opinion of the Court



submit to random drug screens. The trial court further noted that M.K. had been

excluded as Zena’s father by DNA testing and ordered respondent-mother to identify

a putative father. Respondent-mother was granted visitation with Zena. The trial

court ordered that Zena remain in her current foster home placement.

      On 9 February 2018, the trial court entered an initial permanency planning

and review order. The trial court established a primary permanent plan of

reunification with a secondary permanent plan of guardianship. In a subsequent

permanency planning and review order, the trial court changed the primary

permanent plan to adoption with a secondary permanent plan of reunification. In

compliance with the trial court’s adjudication and disposition order, respondent-

mother identified a putative father, J.R., and the trial court ordered him to undergo

DNA testing. J.R., however, never appeared before the trial court or responded to

DHHS’s inquiries.

      Additionally, D.S., who was respondent-mother’s husband when Zena was

born, was named Zena’s legal father. D.S. took a DNA test which excluded him as

Zena’s biological father, and he relinquished his parental rights on 26 April 2019.

Since paternity was never established, Zena’s biological father remained unknown

throughout the case.

      On 4 December 2018, DHHS filed a petition to terminate respondent-mother’s

parental rights on the grounds of neglect, willful failure to make reasonable progress,

failure to pay support, and dependency. N.C.G.S. § 7B-1111(a)(1)–(3), (6) (2019). On


                                          -4-
                                       IN RE Z.K.

                                   Opinion of the Court



3 October 2019, the trial court entered an order in which it determined that grounds

existed to terminate respondent-mother’s parental rights pursuant to N.C.G.S. § 7B-

1111(a)(1), (2), and (6) and further concluded that it was in Zena’s best interests that

respondent-mother’s parental rights be terminated. Accordingly, the trial court

terminated respondent-mother’s parental rights and respondent-mother appealed.

      Counsel for respondent-mother has filed a no-merit brief on his client’s behalf

under Rule 3.1(e) of the North Carolina Rules of Appellate Procedure. Counsel

advised respondent-mother of her right to file pro se written arguments on her own

behalf and provided her with the documents necessary to do so. Respondent-mother

has not submitted written arguments to this Court.

      We independently review issues identified by counsel in a no-merit brief filed

pursuant to Rule 3.1(e). In re L.E.M., 372 N.C. 396, 402, 831 S.E.2d 341, 345 (2019).

Respondent-mother’s counsel identified the issues that could arguably support an

appeal in this case and also explained why, based on a careful review of the record,

these issues lacked merit. The trial court’s conclusion that there was past neglect

and a probability of future neglect was well supported by evidence in the record,

including respondent-mother’s failure to complete most of the requirements of her

case plan. Whether the respondent-mother’s failure to comply with her case plan was

willful is not relevant to establish this ground for termination. When determining

whether a child is neglected, the circumstances and conditions surrounding the child




                                           -5-
                                       IN RE Z.K.

                                   Opinion of the Court



are what matters, not the fault or culpability of the parent. See In re Montgomery,

311 N.C. 101, 109, 316 S.E.2d 246, 252 (1984).

      The other grounds found by the trial court to support termination of

respondent-mother’s parental rights are also supported by evidence in the record.

Respondent-mother’s failure to complete her case plan also supports the conclusion

that she willfully left her child in foster care or a placement outside the home for over

twelve months without making reasonable progress in correcting the circumstances

that led to the removal of the child. See In re B.S.D.S., 163 N.C. App. 540, 546,

594 S.E.2d 89, 93 (2004). Here, there was clear, cogent, and convincing evidence that

respondent-mother failed to comply with substance abuse treatment and mental

health treatment and to address domestic violence issues, all of which was sufficient

to demonstrate her lack of reasonable progress. Finally, the trial court did not abuse

its discretion by deciding that termination of respondent-mother’s parental rights

was in the child’s best interests.    N.C.G.S. § 7B-1110(a) (2019).      All six factors

required by the statute were examined by the trial court, and the findings were

supported by evidence at the hearing.

      Considering the entire record and reviewing the issues identified in the no-

merit brief, we conclude that the 3 October 2019 order is supported by clear, cogent,

and convincing evidence and is based on proper legal grounds. Accordingly, we affirm

the trial court’s order terminating respondent-mother’s parental rights.

      AFFIRMED.


                                           -6-